J-A23031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HERBERT TRAVER                             :
                                               :
                       Appellant               :   No. 382 MDA 2021

                Appeal from the Order Entered March 19, 2021
     In the Court of Common Pleas of Wyoming County Criminal Division at
                       No(s): CP-66-CR-0000283-2018


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JANUARY 06, 2022

        Defendant/Appellant, Herbert Traver, files this interlocutory appeal from

the trial court’s order denying his motion to bar retrial on grounds of double

jeopardy.     Specifically, Mr. Traver contends that double jeopardy attached

when the Commonwealth impermissibly referenced his pre-arrest silence

during its cross-examination of him at trial. After careful consideration, we

affirm the trial court’s order finding no reckless misconduct on the part of the

Commonwealth and remand for a new trial.

        In June of 2018, Mr. Traver was arrested and charged with one count of

rape, one count of corruption of minors, and two counts of indecent assault

on allegations that he sexually assaulted D.R., his step-granddaughter, on




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23031-21



various occasions starting when she was 11 years old. The rape allegedly

occurred in July of 2014, when D.R. was 12 years old.

      A three-day jury trial commenced on May 20, 2019. D.R., who was 17

years old at the time of trial, testified, as did her brother, the investigating

police officer, and a psychologist who provided expert testimony on delayed

reports by child victims. The defense called seven witnesses, including family

members, friends, Traver’s primary care physician, and Traver himself, who

collectively offered testimony calling into question whether Traver, 72 years

old at the time of trial, was physically capable of committing sexual assault

given his physical limitations and medical diagnoses, including clinical

blindness, cardiac issues, and alleged erectile dysfunction.

      Specifically    at   issue   is   the   following   exchange   during   the

Commonwealth’s cross-examination of Traver:

      Cmwlth: Good afternoon sir. The things you testified to[--]you
      never touched [D.R.’s] breasts, you never touched her vagina,
      and you never had intercourse with her[--]and you were contacted
      by Trooper Cooney in February, 2016, you never told him that,
      did you?

      Traver:        He never asked me if I ever touched her.

      Cmwlth:        Because you never called him back, did you?

N.T., 5/22/2019, at 611.

      The defense lodged an objection and requested a sidebar, during which

it moved for mistrial on the argument that the Commonwealth had subverted

Traver’s right to pre-arrest silence. In apparent anticipation of such a motion,



                                        -2-
J-A23031-21



the Commonwealth supplied the court with caselaw to support its position that

reference to a defendant’s pre-arrest silence is permissible to impeach a

defendant witness. Nevertheless, despite finding that the Commonwealth had

not engaged in prosecutorial overreaching, the trial court granted the defense

motion and declared a mistrial, citing its concern that the implication of the

question “may have had the affect [sic] of biasing the jury.”       Trial Court

Opinion, 4/16/21, at 5.

      Prior to the commencement of a new trial, Traver filed a motion to

dismiss on double jeopardy grounds.      After considering oral argument and

briefs, the trial court denied Traver’s motion to dismiss on the conclusion that

double jeopardy protection was unwarranted in the absence of requisite

intentional prosecutorial misconduct. See Commonwealth v. Smith, 615

A.2d 321 (Pa. 1992) (predicating double jeopardy protection on prosecutorial

misconduct intended to either prompt a defense motion for mistrial or deprive

defendant of a fair trial). Traver filed a timely interlocutory appeal to this

Court.

      In   Commonwealth       v.   Traver,   1722   MDA    2019,   unpublished

memorandum at **1-3 (Pa.Super. 2020), a panel of this Court concluded

there was no intentional misconduct by the prosecutor to cause a defense

motion for mistrial or deprive Traver of a fair trial. However, it remanded the

matter for reconsideration of the facts under the Pennsylvania Supreme

Court’s new decision in Commonwealth v. Johnson, 231 A.3d 807 (Pa.




                                     -3-
J-A23031-21



2020), which expanded grounds for double jeopardy relief to include

unintentional prosecutorial misconduct that is, nevertheless, reckless.

      On remand, the trial court determined the prosecutor did not recklessly

ask the question at issue. In so determining, the trial court rejected Traver’s

position that the prosecutor falsely misled the jury into thinking Traver

avoided   answering       the   Trooper’s   pre-arrest   questions   regarding   the

allegations against him.

      Specifically, the court opined that it was actually defense counsel who

informed the jury through his cross-examination of Trooper Cooney that

Traver was aware of the allegations against him as early as 2016 when he

chose not to return a phone call by Trooper Cooney, who left a message that

he sought an interview. The trial court alludes to the following exchange in

support of its opinion:

      Defense Counsel:        2018. OK. Now you’d agree with me that
      these allegations were under investigation, really, since 2016.

      Trooper Cooney:             Correct. It was February of 2016.

      Q:    OK and you’d agree with me that Mr. Traver was made
      aware, either through your office or through other – through
      Human Services, Children and Youth Services that he was under
      investigation?

      A:    Yes, I reached out to Mr. Traver originally after I got the
      original referral. I left a message at his house and a different
      attorney at the time, that he had contacted me.

N.T., 5/21/19, at 187-88.




                                        -4-
J-A23031-21



      As such, the trial court concluded that the Commonwealth’s reference

to Traver’s failure to cooperate with the investigation when confronted with

D.R.’s accusations was an explanation in fair response to defense counsel’s

line of questioning revealing to the jury that the investigation into Traver had

begun in 2016—nearly two and one-half years prior to his arrest—when Traver

had been contacted by Children and Youth Services and Trooper Cooney.

      In his timely interlocutory appeal, Traver presents the following

questions for this Court’s consideration:

      1. Did the prosecutor in the trial before the lower court engage in
         reckless misconduct by questioning Appellant during cross
         examination in a manner which violated his right to remain
         silent under the 5th and 14th Amendments to the United States
         Constitution and Article I, Section 9 of the Pennsylvania
         Constitution?

      2. Assuming, arguendo, misconduct, was the unavoidable affect
         [sic] of the prosecutor’s actions a denial of the Appellant’s right
         to a fair trial?

Brief for Appellant, at 4.

      Our standard and scope of review in this case are as follows:

      An appeal grounded in double jeopardy raises a question of
      constitutional law. This court's scope of review in making a
      determination on a question of law is, as always, plenary. As with
      all questions of law, the appellate standard of review is de novo[.]
      To the extent that the factual findings of the trial court impact its
      double jeopardy ruling, we apply a more deferential standard of
      review to those findings[.]

      Where issues of credibility and weight of the evidence are
      concerned, it is not the function of the appellate court to substitute
      its judgment based on a cold record for that of the trial court. The
      weight to be accorded conflicting evidence is exclusively for the


                                      -5-
J-A23031-21


      fact finder, whose findings will not be disturbed on appeal if they
      are supported by the record.

Commonwealth v. Sanchez, --- A.3d ----, 2021 PA Super 197 (Oct. 4, 2021)

(citations omitted).

      Prior to Johnson, the Pennsylvania Supreme Court held in Smith that

the double jeopardy clause of the Pennsylvania Constitution prohibits retrial

of a defendant not only in instances where the prosecutorial misconduct was

intended to provoke a defense motion for mistrial but also where it was

intended to deprive a defendant of a fair trial. Smith, thus, distinguished a

prosecutor’s   “mere   error”   from   “overreaching,”    with   only   the   latter

constituting a tactic that “reflects that the prosecutor, as representative of an

impartial sovereign, is seeking conviction at the expense of justice.”

Johnson, 231 A.3d at 820 (discussing Smith and Commonwealth v.

Simons, 522 A.2d 537, 539 (Pa. 1987)). The double jeopardy clause, our

Supreme Court concluded, was designed to protect against such a tactic.

      Johnson expanded the class of prosecutorial overreaching sufficient to

invoke double jeopardy protections to include not only intentional conduct but

also conduct “undertaken recklessly, that is, with a conscious disregard for a

substantial risk that [the deprivation of a defendant’s right to a fair trial] will

result.” Id. at 826.

      Recently, this Court discussed the Johnson standard of reckless

misconduct, as follows:

      In Johnson, our Supreme Court considered whether the double
      jeopardy clause bars retrial “where the Commonwealth obtains a
      conviction based on false evidence and its misconduct, while not

                                       -6-
J-A23031-21


     undertaken with the intent to deny the defendant a fair trial,
     nevertheless stems from prosecutorial errors that rise
     substantially above ordinary negligence.” Johnson, supra at ––
     ––, 231 A.3d at 810. The relevant facts of Johnson are as follows.
     During investigation of the victim's death, police recovered a red
     baseball cap located in the middle of the street approximately nine
     feet from the victim's body. The cap was assigned a property
     receipt number. Shortly after the murder, the victim's friend Ms.
     Williams gave a statement to police. Ms. Williams was with the
     victim on the night of the murder and described the details of her
     observations to police. Ms. Williams also explained that the victim
     had worn a black baseball cap on the night in question. After the
     shooting, Ms. Williams picked up the black baseball cap, which had
     a bullet hole in it, and she gave it to police while giving her
     statement. The black baseball cap was assigned a separate
     property receipt number and was submitted to the crime lab for
     testing. Testing revealed the presence of the victim's blood under
     the brim of the black cap. Several years later, upon new
     information connecting the appellant to the crime, police obtained
     a sample of the appellant's DNA and submitted it for testing along
     with the red cap. Testing showed the appellant was a contributor
     to the DNA in the sweatband of the red cap.

     The Commonwealth subsequently proceeded with its prosecution
     of the case as if there was only one baseball cap—the red one—
     which the Commonwealth argued contained both the victim's
     blood and the appellant's DNA.               Nevertheless, the
     Commonwealth's argument was factually inaccurate, as neither
     cap had DNA from both individuals.

     At trial, the Commonwealth's crucial piece of physical evidence
     was the red baseball cap, and the prosecutor repeatedly
     suggested that the appellant had shot the victim at point blank
     range. Consistent with the Commonwealth's factually inaccurate
     theory of the case, the lead crime-scene investigator testified at
     trial that when he recovered the red baseball cap from the scene,
     he saw fresh blood underneath the brim of the cap.             The
     Commonwealth's forensic scientist also testified that the victim's
     blood and the appellant's DNA were both found on “the hat.” In
     closing argument, the prosecutor again told the jury that the DNA
     evidence showed the appellant's sweat on the sweatband of the
     red cap, as well as the victim's blood on the brim.




                                    -7-
J-A23031-21


     In PCRA proceedings, the appellant learned the two caps, a red
     one and a black one, had been analyzed in connection with the
     Commonwealth's case, and that the victim's blood was found only
     on the black one. The Commonwealth thereafter agreed that the
     appellant was entitled to a new trial. The appellant subsequently
     filed a motion to dismiss based on double jeopardy grounds. The
     appellant learned during discovery related to the motion to
     dismiss, that the Commonwealth had “misunderstood its own
     evidence and conflated the findings related to the red and black
     caps.” Id. at ––––, 231 A.3d at 813-14. Notwithstanding the
     “unimaginable mistakes by experienced police officers and an
     experienced prosecutor” made in the case, the trial court found
     no intentional misconduct or bad faith on the Commonwealth's
     part and denied the appellant's motion to dismiss. Id. at ––––,
     231 A.3d at 815-16. This Court affirmed the trial court's ruling.

     On appeal to the Supreme Court, the Court initially decided that
     the record supported the trial court's credibility determinations in
     favor of the Commonwealth. The Court stated that the trial court
     had personally heard extensive testimony from numerous
     witnesses involved in the prosecution, actively questioned many
     of the witnesses himself, and ultimately credited the prosecutor's
     testimony and found the Commonwealth had not acted with the
     intent to deprive the appellant of a fair trial. Id. at ––––, 231 A.3d
     at 818-19.

     Regarding the scope of double jeopardy protections, the Supreme
     Court held that “prosecutorial overreaching sufficient to invoke
     double jeopardy protections includes misconduct which not only
     deprives the defendant of his right to a fair trial, but is undertaken
     recklessly, that is, with a conscious disregard for a substantial risk
     that such will be the result.” Id. at ––––, 231 A.3d at 826. In so
     holding, the Court clarified that it did not “suggest that all
     situations involving serious prosecutorial error implicate double
     jeopardy[.]” Id. Rather, “retrial is only precluded where there is
     prosecutorial overreaching—which, in turn, implies some sort of
     conscious act or omission.” Id. (emphasis in original).

     Applying its holding to the facts of the case at hand, the Court
     emphasized the trial court's findings that the prosecutor had made
     “almost unimaginable” mistakes, which “dovetailed” with other
     serious errors by law-enforcement officers and other police
     personnel such as the DNA lab technician. Id. Recounting the
     errors in the case, the Court highlighted: (1) the prosecutor's

                                     -8-
J-A23031-21


      failure to notice that there were two property receipt numbers for
      the two caps, and his failure to verify whether the receipt numbers
      pertained to different caps; (2) the prosecutor's failure to obtain
      a criminalistics report which would have summarized the evidence
      and revealed that there were two different caps involved; (3) the
      failure of the detective who had interviewed Ms. Williams on the
      night of the shooting to recall the evidence of the black baseball
      cap and Ms. Williams’ statement that the victim had worn the
      black cap on the night of the murder; (4) the false testimony from
      the lead crime scene investigator at trial that he saw fresh drops
      of blood under the brim of the red cap on the night of the murder,
      which was factually inaccurate. On this point, the Court stated it
      could not “escape the conclusion that the officer testified to
      something that he did not actually observe[.]” Id. at ––––, 231
      A.3d at 827.         Thus, the Supreme Court held that the
      Commonwealth's actions were “strongly suggestive of a reckless
      disregard for consequences and for the very real possibility of
      harm stemming from the lack of thoroughness in preparing for a
      first-degree murder trial.” Id. Such actions prejudiced the
      appellant to the point of a denial of a fair trial, immunizing the
      appellant from retrial for the murder of the victim.

Commonwealth v. Sanchez, --- A.3d ----, 2021 PA Super 197 (Oct. 4,

2021).

      Traver claims the Commonwealth’s cross-examination was done in

reckless disregard of the risk that confronting him with his pre-arrest silence

would violate his federal and state rights to silence and, thus, deprive him of

a fair trial. As such, he concludes that at the very least a reckless use of his

silence occurred that brings his case within the scope of Johnson, such that

double jeopardy relief must attach. We disagree.

      Both the Fifth Amendment of the United States Constitution and Article

1, Section 9 of the Pennsylvania Constitution protect an individual's right not

to be compelled to be a witness against himself or herself. Commonwealth

v. Adams, 39 A.3d 310, 316 (Pa.Super. 2012), aff'd, 104 A.3d 511 (Pa.

                                     -9-
J-A23031-21



2014).     This right has been held to extend to the pre-arrest setting, but

decisional law of this Commonwealth has observed that when defendants elect

to testify, the Commonwealth may comment on their pre-arrest silence for

impeachment purposes or in fair response to their testimony or defense

tactics:

      The Fifth Amendment and the Fourteenth Amendment's due
      process clause generally prohibit a prosecutor from commenting
      upon a criminal defendant's decision not to testify or upon his
      decision to remain silent during the preliminary stages of a
      criminal investigation. See Doyle v. Ohio, 426 U.S. 610, 618,
      96 S.Ct. 2240, 49 L.Ed.2d 91 (1976); Griffin v. California, 380
      U.S. 609, 613–14, 85 S.Ct. 1229, 14 L.Ed.2d 106 (1965);
      Commonwealth v. Randall, 758 A.2d 669, 681 (Pa.Super.
      2000). The United States Supreme Court has held that, when a
      defendant elects to testify, neither the Fifth Amendment nor due
      process principles are offended by a prosecutor's reference to that
      defendant's silence, when that reference is used to impeach the
      testifying defendant's credibility. This holds true whether a
      defendant chooses to remain silent pre-arrest or [. . . ] post-arrest
      where no Miranda warnings are given.[fn] See Jenkins v.
      Anderson, 447 U.S. 231, 238, 100 S.Ct. 2124, 65 L.Ed.2d 86
      (1980) (pre-arrest); Brecht v. Abrahamson, 507 U.S. 619, 628,
      113 S.Ct. 1710, 123 L.Ed.2d 353 (1993) (citing Fletcher v. Weir,
      455 U.S. 603, 606–07, 102 S.Ct. 1309, 71 L.Ed.2d 490 (1982)
      (per curiam ) (post-arrest)).

      ...

      [I]n Commonwealth v. Bolus, 545 Pa. 103, 680 A.2d 839
      (1996)[, the Pennsylvania Supreme Court] was “called upon for
      the first time to decide whether a prosecutor may refer to a
      criminal defendant's pre-arrest silence.” Id. at 843. The Court
      expressly distinguished [Commonwealth v. Turner, 499 Pa.
      579, 454 A.2d 537 (1982)[(addressing reference to post-arrest,
      pre-Miranda silence)] based upon the time at which the accused's
      silence occurred. The Court explained:




                                     - 10 -
J-A23031-21


            We find Turner, however, to be distinguishable from
            the instant matter. In Turner, the period of silence
            which was referenced by the prosecution occurred
            after the defendant's arrest, but prior to the time the
            defendant was given his Miranda warnings. In the
            instant matter, the prosecutor questioned Appellant
            regarding his silence which occurred months before he
            was arrested.

      Id. The Bolus Court adopted the United States Supreme Court's
      rationale in Jenkins, and held that, “when a criminal defendant
      waives his right to remain silent and testifies at his own trial,
      neither the United States nor the Pennsylvania Constitution
      prohibit a prosecutor from impeaching a defendant's credibility by
      referring to his pre-arrest silence.” Id. at 844.

Commonwealth v. Kuder, 62 A.3d 1038, 1049, 1051-52 (Pa.Super. 2013).

      Furthermore:

      a prosecutor may make fair comment on the admitted evidence
      and may provide fair rebuttal to defense arguments.”
      Commonwealth v. Burno, 626 Pa. 30, 94 A.3d 956, 974 (2014).
      “Even an otherwise improper comment may be appropriate if it is
      in fair response to defense counsel's remarks. Any challenge to a
      prosecutor's comment must be evaluated in the context in which
      the comment was made.” Id. (citation and internal quotation
      marks omitted).

Commonwealth v. Reid, 259 A.3d 395, 429 (Pa. 2021).                   See also

Commonwealth v. Fischere, 70 A.3d 1270, 1276 (Pa.Super. 2013) (“our

Supreme Court has held ‘there is no Fifth Amendment proscription precluding

the raising of silence in fair response to defense argumentation.’) (citing

Commonwealth v. DiNicola, 866 A.2d 329, 335 (Pa. 2005)); Adams,

supra (holding prosecutor’s remarks about defendant’s pre-arrest silence

were fair response to defense commentary and therefore did not violate right

to silence under Article I Section 9).


                                     - 11 -
J-A23031-21



      In the case sub judice, both the prosecutor’s question put to Mr. Traver

and his subsequent clarification of Mr. Traver’s confusing, if not misleading,

reply were collectively, in significant part, fair response to the defense tack of

informing the jury both in its opening statement and through its cross-

examination of Trooper Cooney that the investigation’s focus on Mr. Traver

had lasted two and one-half years before he was finally arrested. While asking

Mr. Traver if he ever offered to Trooper Cooney the denial he had just stated

for the jury implicated his pre-arrest silence, the brief reference was part of

an exchange that, taken as a whole, provided an explanation for the

protracted investigative timeline that the defense had called into question.

See DiNicola, supra (reference to a defendant's refusal to speak to trooper

constituted fair response to defense counsel's questioning of the adequacy of

the trooper's investigation).

      Therefore, in light of the fact that a purpose other than suggesting guilt

was served by the cross-examination in question, we join in the trial court’s

discernment that nothing in the record evinces the prosecution’s conscious

disregard of justice, or “wanton or heedless indifference to consequences,”

undertaken in the hope of securing a favorable verdict that would warrant the

double jeopardy sanction.

      As indicated, the Commonwealth had not referred to Mr. Traver’s pre-

arrest silence in either its opening statement or its case-in-chief, it broached

the topic only after the defense twice referred to the long passage of time

between initial accusations against Mr. Traver and his arrest, and it was the

                                     - 12 -
J-A23031-21



trial court’s perception that the question was asked in earnest1 to impeach or

provide fair response to Mr. Traver’s testimony after he had elected to waive

his right to remain silent by taking the witness stand and offering a categorical

denial of having committed the acts with which he was charged.

       On this last point, the fact that the question put to Mr. Traver did not

offend his federal constitutional right to silence, and that decisional law on

Article I, Section 9 likewise permits such a question if it impeaches his

credibility on a basis other than silence equating to a tacit admission or if it

constitutes fair response to testimony or defense strategy, are further

indication of the complexities attendant to referencing the pre-arrest silence

of a testifying defendant that work in favor of upholding the trial court’s

assessment here that any error on the Commonwealth’s part in asking its

question was just that, an error, and not “some sort of conscious act or

omission” on which, Johnson observes, the double jeopardy bar must be

based. Id., 231 A.3d at 826.

       Therefore, we would concur with the trial court in its determination that

any error committed by the Commonwealth during its cross-examination did

not reach the level of prosecutorial misconduct reflecting a reckless, conscious

disregard for Mr. Traver’s right to receive a fair trial.

____________________________________________


1 We see no reason to disrupt the court's credibility determinations in favor of
the Commonwealth, which are supported by the record. See Graham, supra.
See also Johnson, 231 A.3d at 818 (discussing great deference afforded to
trial courts regarding credibility determinations).


                                          - 13 -
J-A23031-21



      For the foregoing reasons, the trial court’s denial of Mr. Traver’s motion

to bar retrial on grounds of double jeopardy is affirmed. Case is remanded to

the trial court for a new trial. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/06/2022




                                      - 14 -